Order entered October 25, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01249-CV

 IN RE GEICO ADVANTAGE INSURANCE COMPANY AND CELIA STEFL, Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 2-DC-16-06754

                                             ORDER
       Before the Court is relators’ October 24, 2016 petition for writ of mandamus. The Court

requests that the Real Party in Interest and Respondent file their responses to the petition, if any,

on or before November 8, 2016.


                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE